Citation Nr: 1411617	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-15 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for private emergency department treatment on November 27, 2010, in the cumulative amount of $2,145.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel



INTRODUCTION

The Veteran appellant had unverified active service from May 1968 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions made in 2011 by the Medical Administration Service (MAS) of the Department of Veterans Affairs (VA) Medical Center (MC) in Murfreesboro, Tennessee which denied the appellant's medical payment/reimbursement claim for private emergency room treatment rendered on November 27, 2010.

In his June 2011 VA Form 9, the Veteran requested a Board videoconference hearing.  The requested Board videoconference hearing was scheduled for February 8, 2012, but prior to the hearing the Veteran requested a postponement due to a family emergency.  The videoconference hearing was rescheduled for April 2, 2012, but also had to be rescheduled due to a change in representation.  The new date for the videoconference hearing was July 9, 2012; however, the Veteran had surgery that week and was unable to attend.  The Board videoconference hearing was again rescheduled - this time for December 3, 2012.  The Veteran failed to report for the December 2012 Board videoconference hearing without explanation.  He has not requested that the hearing be rescheduled. Accordingly, his request for a Board hearing is deemed withdrawn. 38 C.F.R. § 20.704(e).

Review of the Veteran's electronic file reveals that no documents have been included in the electronic file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the VAMC for action as described below.

Apparently, the Veteran is not service-connected for any condition.  On November 27, 2010, the Veteran traveled approximately twenty minutes to a private medical center and sought treatment in the emergency department for complaints of difficulty breathing, dizziness and weakness.  He was registered at approximately 10 a.m. and he was noted to have VA health care insurance.  Between 10:10 and 10:18 a.m., the Veteran was noted to be agitated and his breathing was labored.  His respiration rate was 30.  A doctor examined the Veteran at 10:38 a.m. and noted that the Veteran had a panic disorder and that he had recently been treated at VA.  An ECG performed at that time was abnormal with sinus bradycardia and PVCs.  Blood testing for brain natriuretic peptide (BNP) revealed an elevated level.  At the time of discharge shortly before 1 p.m., the Veteran's respirations were down to 16.

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by authorized VA personnel.  First, under 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120, such payment or reimbursement is available for emergency services rendered where no VA or other Federal facilities were feasibly available.  The care and services must have been rendered for an adjudicated service-connected disability, for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any injury or illness in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services under certain circumstances.  As the appellant apparently is not service-connected for any disability, this section does not seem to be applicable.

Second, under 38 U.S.C.A. § 1725; and 38 C.F.R. §§ 17.1000-100 3, enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), payment for emergency care is available without the requirement of either a service-connected disability or participation in a VA rehabilitation program, under specified conditions which include there having been no VA or other Federal facilities feasibly available.

The Board finds that the evidence which is currently of record is not adequate to allow resolution of the appeal.  The May 2011 Statement of the Case (SOC) indicates that separate denials were made in regards to bills submitted by a medical group, a radiology group and the emergency department and that a notice letter was sent in conjunction with each letter.  However, none of these documents have been included in the MAS file.  On remand, this deficiency must be rectified.

In addition, while MAS has declared that VA facilities were feasibly available for care, no rationale was given for this statement and there is nothing in the evidence of record that indicates whether appropriate treatment was actually available at the nearest VA facility.  For example, the nearest facility was never identified by the MAS (although the Veteran said it was an hour-and-a-half away from his home) and there is no evidence of record to indicate whether or not the emergency department of the nearest VA facility was accepting patients on the date in question.  The Board therefore finds that further development is necessary in order to ascertain whether government facilities were feasibly available to the appellant on November 27, 2010.  On remand, the question of whether or not a VA facility with sufficient and appropriate treating capability was feasibly available to the appellant must be answered.

Furthermore, the medical evidence of record is currently limited to the private medical records from November 27, 2010, and no VA treatment records have been included in the MAS file.  It is unknown whether the MAS personnel reviewed VA treatment records.  The Board concludes that copies all of the pertinent evidence of record in the VA system must be added to MAS file and reviewed in connection with the determination regarding expense reimbursement.

Finally, it is also unclear whether the MAS considered what a "prudent layperson" would have reasonably believed as is required.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  On remand, MAS should explicitly weigh the totality of the circumstances to determine whether a prudent layperson would have considered the situation the appellant found himself in on November 27, 2010 to be an emergency situation.  In particular, the required travel time to the VA facility and the appellant's panic disorder diagnosis, his agitated state with labored breathing on arrival, his abnormal blood test results and his abnormal ECG results must be considered.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the MAS/VAMC for the following:

1.  Ensure that all notice and assistance requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met. 

2.  Copies of all MAS denial letters, all of the pertinent VA medical records and all pertinent evidence of record in the regular claims file must be added to MAS file.

3.  After the above development has been accomplished, the MAS/VAMC must arrange for a doctor to review the appellant's entire file and render an opinion as to:

      (a) Whether any of the private medical treatment provided to the appellant on November 27, 2010 (that was not previously authorized by VA) was for a condition of such a nature that a prudent person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard is met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of treatment could result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ).  

In this regard, the VA physician must note whether it is unusual for someone to report for emergency treatment for symptoms and complaints as reported by the Veteran.  In addressing this question, the physician must address the findings noted in the emergency room records.

      (b) Whether VA or other Federal facilities were not feasibly available to provide the medical treatment that was obtained by the appellant from private providers on November 27, 2010 (that was not previously authorized by VA), and that an attempt to use them beforehand or to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or that treatment had been or would have been refused.

The opinion must discuss the urgency of the Veteran's condition, and whether he was capable of travel to a VA facility, to include consideration of his panic disorder.

4.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claim on appeal, with specific consideration given to all pertinent versions of the provisions of 38 U.S.C.A. § 1725 (and its implementing regulations.)

In particular, address questions of whether a medical emergency existed when the Veteran was treated for his complaints on November 27, 2010, whether transport to the VAMC was a feasible option on November 27, 2010, and whether the VAMC was feasibly available.

5.  If the decision remains adverse to the appellant, provide him and his representative with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

